Title: To James Madison from Anthony Merry, 24 February 1806 (Abstract)
From: Merry, Anthony
To: Madison, James


                    § From Anthony Merry. 24 February 1806, Washington. “I have the Honor to acquaint you that I have just received an Answer (dated the 19th: December last) from

the Commander in Chief of His Majesty’s Ships on the Jamaica Station, to whom I had transmitted Copies of the Papers inclosed in the Letter you were pleased to honor me with on the 17th: October respecting the Detention of the American Schooner Hannah Maria by His Majesty’s Ship Diana, in which he informs me that the Irregularities complained of on that Occasion had been preferred against the Captain of the Diana in the Vice-Admiralty Court of Jamaica, the Diana having sailed with a Convoy for Great Britain on the 2nd. of November. In Order to provide for the latter Event, I stated in my Reply to your abovementioned Letter that I should (as I did) also transmit Copies of the Papers it contained to His Majesty’s Government.
                    “I have also the Honor, Sir, to acquaint you that the same Commander in Chief has by another Letter (of the same Date) informed me that on the Arrival of His Majesty’s Sloop Peterel at Jamaica he would give immediate Orders for the Discharge of John Harlam, an American Citizen, whose Impressment by that Sloop made the Subject of your Letter to me of the 9th: November, if any Person should be found on board her answering the Description given in the Document inclosed in your said Letter.”
                